IN THE COURT OF APPEALS OF IOWA

                                      No. 18-1599
                                  Filed April 17, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHANNON CHRISTOPHER TURNER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Stuart P. Werling,

Judge.



      Shannon Turner appeals his sentence after pleading guilty to operating

while intoxicated and assault with intent to commit sexual abuse. AFFIRMED.



      JohnPatrick Brown and Katherine Drummond of Winstein, Kavensky &

Cunningham, LLC, Rock Island, Illinois, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Vogel, C.J., Vaitheswaran, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


VOGEL, Chief Judge.

       On December 18, 2017, Shannon Turner drove a woman to her home while

he was intoxicated. Upon arrival, Turner attempted to invite himself into the home,

but the woman refused. According to the woman, he then tried to kiss her. He

was able to forcefully undress her and pull his boxer shorts down around his knees.

She pushed him away many times and repeatedly stated, “No,” but Turner

continued to attempt intercourse with her. The woman was able to discreetly call

emergency services, and law enforcement intervened.             Turner pled guilty to

operating while intoxicated, in violation of Iowa Code section 321J.2(2)(b) (2017),

and assault with intent to commit sexual abuse, in violation of Iowa Code section

709.11(3).

       The sentencing hearing was held on September 13, 2018. At the hearing,

the State recommended incarceration based on the seriousness of the crime. It

noted Turner’s lack of criminal history but argued “when you hit it out of the ballpark

in your first offense like in this case, the punishment needs to fit the crime.” Next,

Turner and his counsel presented many mitigating factors, including his lack of

criminal history prior to this incident, his remorse, his willingness to pay any

restitution to the victim, his family’s dependence on him and his income, and the

presentence investigation (PSI) report’s recommendation of probation.1

       In delivering the sentence, the district court stated,

       This is, in terms of criminal sentencing, somewhat of an individual
       and unique circumstance in that we have a crime of personal sexual
       assault against a person made by a Defendant who has a very
       minimum other criminal history.

1
  The PSI report was prepared on September 6. The report’s recommendation was
probation based on Turner’s low likelihood of future violence and future victimization.
                                        3


              That being said, the assaultive crime in this matter . . . has
      been properly described by the victim as an attempt to sexually
      assault her, and that’s perfectly accurate. But for the intervention of
      law enforcement, this could have been a much, much more serious
      criminal charge against the Defendant.
              . . . The court has read the presentence investigation, is
      aware that the PSI recommends probation. The Court has heard the
      Defendant’s request for a deferred judgment . . . .
              However, based on the fact that this is a crime of violence,
      that it was a sexually predatory crime of violence, in order to protect
      the public, and also based on the Defendant’s substance abuse
      history, his treatment options available, and also his family
      circumstances, the court believes that the recommendation for
      sentencing as set forth by the State is the appropriate sentence in
      this matter, that incarceration is called for because of this horrific
      event . . . .

The district court imposed a sentence not to exceed two years of incarceration for

each offense, to run concurrently. He now appeals.

      For sentences within the statutory limits, our review is for an abuse of

discretion. State v. Gordon, 921 N.W.2d 19, 24 (Iowa 2018). “We will find an

abuse of discretion when ‘the district court exercises its discretion on grounds or

for reasons that were clearly untenable or unreasonable.’” Id. (quoting State v.

Thompson, 856 N.W.2d 915, 918 (Iowa 2014)). Turner argues the district court

abused its discretion and failed to consider all relevant factors and possible

sentencing options when sentencing him.

      At the sentencing hearing, the victim spoke about the incident and stated,

“It doesn’t matter whether [Turner] had been drinking or not. There is no excuse

for [his] actions, and I do not deserve to be attacked and sexually assaulted. No

always means no.” She also indicated Turner took away her sense of safety and

that she participates in weekly counseling sessions, necessitating taking time off

from work and suffering financially.     Turner also spoke at the hearing and
                                          4


presented many mitigating factors, including his family’s dependence on him and

his lack of criminal history.

       “After receiving and examining all pertinent information, including the

presentence investigation report and victim impact statements, . . . the court shall

consider the . . . sentencing options.” Iowa Code § 901.5. While “[a] sentencing

court has a duty to consider all the circumstances of a particular case,” the court

is not “required to specifically acknowledge each claim of mitigation urged by a

defendant.”    State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995). When

delivering its decision, the district court noted the sentence was appropriate “based

on the fact that this is a crime of violence, that it was a sexually predatory crime of

violence, in order to protect the public, and also based on [Turner’s] substance

abuse history, his treatment options available, and also his family circumstances.”

The district court did acknowledge both the PSI report’s recommendation and

Turner’s lack of criminal history; however, it noted the “horrific event” could have

escalated into a more serious crime had it not been for law enforcement’s

involvement. Based on the record and the district court’s reasoning, we do not find

the sentence was unreasonable. See State v. Formaro, 638 N.W.2d 720, 725

(Iowa 2002) (stating “our task on appeal is not to second guess the decision made

by the district court, but to determine if it was unreasonable or based on untenable

grounds”). Therefore, we find the district court did not abuse its discretion when

sentencing Turner. See Gordon, 921 N.W.2d at 24.

       AFFIRMED.